NUMBER 13-07-122-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 




RIO GRANDE STEEL, LTD.,						Appellant,

v.

ARMANDO GARCIA AND IRASEMA GARCIA, 			Appellees.


On appeal from the 107th District Court 
of Cameron County, Texas.


MEMORANDUM OPINION
 
Before Justices Yañez, Garza, and Benavides
Memorandum Opinion Per Curiam

 Appellant, RIO GRANDE STEEL, LTD., perfected an appeal from a judgment
entered by the 107th District Court of Cameron County, Texas, in cause number 2005-05-2416-A.   After the notice of appeal was filed, appellant filed a motion to dismiss.  In the
motion, appellant states that this matter has now been settled, and appellant no longer
wishes to pursue its appeal.  Appellant requests that this Court dismiss its appeal.
	The Court, having considered the documents on file and appellant's motion to
dismiss,  is of the opinion that the motion should be granted.  Appellant's motion to dismiss
is GRANTED.  The appeal is hereby DISMISSED.
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 17th day of May, 2007.